Exhibit 10.3

SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Second Amendment”)
is made and entered into as of July 6, 2017 (the “Amendment Effective Date”), by
and between Verandas at Mitylene, LLC, a Delaware limited liability company
("Seller"), and Inland Real Estate Acquisitions, Inc., an Illinois corporation
("Purchaser").

WITNESSETH THAT:

WHEREAS, Purchaser and Seller entered into that certain Purchase and Sale
Agreement, dated May 30, 2017, as amended by that certain First Amendment to
Purchase and Sale Agreement dated June 12, 2017 (collectively, the "Contract"),
with respect to certain real property located in Montgomery County, Alabama, and
being more particularly described in the Contract; and

WHEREAS, Purchaser and Seller desire to amend the Contract as hereinafter set
forth.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the sum of Ten Dollars ($10.00) and other good and valuable
consideration, paid by each of the parties hereto to the other, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:

1.                  Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings respectively ascribed to them in the
Contract.

2.                  Section 5.8 of the Contract is hereby amended to add the
following provision as Section 5.8(e) thereof:

5.8 (e) Purchaser’s lender (the “Lender”) shall have no obligation to indemnify,
hold harmless and defend the Indemnified Parties in accordance with the terms of
this Section 5.8 for any period following Closing that Purchaser owns the
Property. The Lender shall have an obligation to indemnify, hold harmless and
defend the Indemnified Parties in accordance with the terms of this Section 5.8
if Lender acquires fee title to the Property following Closing; provided,
however, Lender’s liability shall be limited solely to its interest in the
Property and such liability shall be terminated if Lender sells the Property.
Notwithstanding anything to the contrary contained herein, Lender (including its
affiliates) shall not have any liability to the Indemnified Parties due to
Lender’s consenting to a condominium conversion action requested by Purchaser or
any other party.

 

3.                  Ratification. Except as amended hereinabove, the Contract
remains unmodified and is hereby ratified and confirmed for all purposes and in
all respects.

4.                  Counterparts. This Second Amendment may be executed in
multiple, telecopied counterparts, all of which shall constitute one and the
same instrument.

1 

 

 

5.                  Entire Agreement. The Contract, as amended by this Second
Amendment, constitutes the entire agreement of the parties with respect to the
subject matter thereof and fully supersedes any and all prior or contemporaneous
written or oral agreements and understandings between the parties pertaining to
such subject matter.

6.                  Time of the Essence. Time is of the essence with respect to
the Contract and this Second Amendment.

[Signature pages follow]

2 

 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Second Amendment as
of the Amendment Effective Date.

 

 

SELLER:

 

VERANDAS AT MITYLENE, LLC,

a Delaware limited liability company

            By:

FDC Development JV, LLC,

a Delaware limited liability company, its sole Member

              By:

Flournoy Development Company, LLC,

a Georgia limited liability company, its Manager

                By: /s/ Thomas H. Flournoy       Name: Thomas H. Flournoy      
Its: President

 

 

[Signatures continued on following page]

 

3 

 

[Signatures continued from preceding page]

 

 

PURCHASER:

 

Inland Real Estate Acquisitions, Inc.,

an Illinois corporation

        By: /s/ Mark J. Cosenza   Name: Mark J. Cosenza   Title: Senior Vice
President

 

 

 

[End of signatures]

 

4 

 

 

